PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Yu et al.
Application No. 16/694,435
Filed: 25 Nov 2019
For: LIGHT INJECTED TERMINAL LENSING AND COUPLING DEVICE

:
:      SUA SPONTE WITHDRAWAL
:     OF HOLDING OF ABANDONMENT 
:
:
:


This decision sua sponte withdraws holding of abandonment in the above-identified application.

On November 13, 2020, the Office issued an Ex Parte Quayle Action, which set a shortened statutory period of two months from the date of the Office action to file a reply. Extensions of this period were available under 37 CFR 1.136(a). 

On July 23, 2021, the Office issued a Notice of Abandonment stating the application became abandoned because no reply had been received in the USPTO in response to the Ex Parte Quayle Action of November 13, 2020.

A review of the record reveals the Office received a timely amendment on November 16, 20120, in response to the Ex Parte Quayle Action mailed on November 13, 2020. Accordingly, the Office should not have held the application abandoned nor mailed the Notice of Abandonment. 

In view of the foregoing, the Office hereby sua sponte withdraws the holding of abandonment.  The application is restored to pending status because applicant submitted a timely reply to the Ex Parte Quayle Action on November 16, 2020.

This matter is being referred to Technology Center Art Unit 2875 for appropriate action on the reply filed November 16, 2020.

Inquiries concerning this decision may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET